DETAILED ACTION
In response to communication filed on 30 September 2022, claims 4 and 17 are canceled. Claims 1-3, 5-6, 9, 12-16 and 18-20 are amended. Claims 1-3, 5-16 and 18-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Objections to the Drawings”, filed 30 September 2022, have been carefully considered and based on the petition decision, the objections have been withdrawn. 

Applicant’s arguments, see “Objections to the Claims”, filed 30 September 2022, have been carefully considered and based on the amendments, the claim objections have been updated below. 

Applicant’s arguments, see “Rejections under 35 U.S.C. § 101”, filed 30 September 2022, have been carefully considered and based on the arguments along with the amendments, the rejections have been withdrawn.

Applicant’s arguments, see “Rejections under 35 U.S.C. § 103”, filed 30 September 2022, have been carefully considered but are not persuasive. The arguments are related to newly added limitations and they are addressed in the rejection below. 


Claim Objections
Claims 9-10, 14-15 and 19 are objected to because of the following informalities:
Claims 9-10 and 19 recite “a translated tag” should read as -- the translated tag -- as it appears to be a typographical error and may cause antecedent basis issue.
Claim 14 recites “have source language tags” should read as --have the source language tags-- as it appears to be a typographical error and may cause antecedent basis issue.
Claims 15 recites “a translated tag” twice and the second occurrence of “a translated tag” should read as -- the translated tag -- as it appears to be a typographical error and may cause antecedent basis issue.
Claims 15 and 19 also recite “determining a context score” should read as -- determining the context score-- and “a highest context score” should read as – the highest context score-- as it appears to be a typographical error and may cause antecedent basis issue.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites wherein the digital input image has a plurality of tags in the source language including the input tag; determining a translated tag from the plurality of candidate translations based on the co-occurrence data structure, wherein the determining comprises: for each candidate translation in the plurality of candidate translations, determining a context score based on co-occurrences of the candidate translation and words in the plurality of tags of the digital input image other than the input tag; and selecting a first candidate translation with a highest context score as the translated tag for the input tag and the dependent claim 15 recites wherein the digital input image has a plurality of tags in the source language including the input tag, and wherein determining a translated tag from the plurality of candidate translations based on the co-occurrence data structure comprises: for each of the candidate translations, determining a context score based on co- occurrences of the candidate translation and words in the plurality of tags of the digital input image other than the input tag; and selecting the candidate translation with a highest context score as the translated tag for the input tag.  .  Therefore, dependent claims 15 fails to further limit the subject matter and appears to be reciting the same subject matter from the independent claim 12.
Claim 16 recites for each candidate translation in the plurality of candidate translations, determining a context score based on co-occurrences of the candidate translation and words in the plurality of tags of the digital input image other than the input tag, and selecting a first candidate translation with a highest context score as the translated tag for the input tag and the dependent claim 19 recites for each of the candidate translations, determining a context score based on co- occurrences of the candidate translation and words in the plurality of tags of the digital input image other than the input tag; and selecting the candidate translation with a highest context score as the translated tag for the input tag. Therefore, dependent claim 19 fails to further limit the subject matter and appears to be reciting the same subject matter from the independent claim 16.
Applicant may cancel the claims 15 and 19, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 12, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (“An Automatic Translation of Tags for Multimedia Contents Using Folksonomy Networks”, July 19–23, 2009, download date 8 June 2020, hereinafter “Noh”) in view of Chester et al. (US 2017/0262433 A1, hereinafter “Chester”) further in view of Moore (US 2004/0098247 A1, hereinafter “Moore”).

Regarding claim 1, Noh teaches
A method in which one or more processing devices perform operations comprising: (see Noh, [page1 col1 ¶1] “a novel method to translate tags attached to multimedia contents for cross-language retrieval”).
generating a co-occurrence data structure for the target language (see Noh, [page1 col2 ¶3 “A cross-language image retrieval system can translate either the attached annotations or the queries… A translation candidate of a query word is assigned with a high coherence score when it co-occurs frequently with the translations of other query words”) based on the relevant digital images, (see Noh, [page1 col2 ¶2 “even when a relevant image annotated with one language is found, the images that are more relevant can be retrieved with other languages”) annotations associated with the relevant images; (see Noh, [page1 col2 ¶2 “even when a relevant image annotated with one language is found, the images that are more relevant can be retrieved with other languages”).
receiving an input tag for a digital input image in a source language, (see Noh, [page1 col1 ¶5] “Most of them are pictures and video clips uploaded by users of the services. Some websites such as Flickr, YouTube and Picasa encourage their users to upload and share their multimedia contents through folksonomy tagging systems”; [page2 col2 ¶2 “Many images are uploaded only with tags and titles, and few have other text annotations”) wherein the digital input image has a plurality of tags in the source language including the input tag; (see Noh, [page7 col2 lines5-6] “some images are more richly expressed with the tags in the source language”).  
generating a plurality of candidate translations in the target language for the input tag; (see Noh, [page4 col1 ¶1 “two English tag words “wood, desk” are attached to an object. Both words have more than one sense. Suppose that an English-German dictionary look-up shows two candidates for “wood” (Holz - wooden material, Wald - forest), and three candidates for “desk” (Schalter - as a counter, Schreibtisch - a place for reading and writing, Tisch - a table). If one source tag is translated into one target tag, there are six candidates: “Holz, Schalter”, “Holz, Schreibtisch”, “Holz, Tisch”, “Wald, Schalter”, “Wald, Schreibtisch” and “Wald, Tisch”.”).
determining a translated tag from the plurality of candidate translations based on tag networks (see Noh, [page4 col1 ¶2 “By comparing the tag network of “wood, desk” one by one with tag networks of all six candidates, the most probable translation is chosen by picking up the most similar network”) indicating a higher relevance for the translated tag than a different translated tag from the plurality of candidate translations, wherein the determining comprises: (see Noh, [page7 col2 ¶4 “a strong connection is established between the English networks of “music” and “underground”, while very few sub-structures are shared between the English tags “music” and “(a sense of) subway”. Thus, the similarity of “Untergrund, Musik” is far higher than that of “U-bahn, Musik””).
for each candidate translation in the plurality of candidate translations, determining a context score based on co-occurrences of the candidate translation and words in the plurality of tags of the digital input image other than the input tag, and (see Noh, [page1 col2 ¶3] “the coherence score of a translation candidate is computed using word co-occurrence statistics. A translation candidate of a query word is assigned with a high coherence score when it co-occurs frequently with the translations of other query words”).
selecting a first candidate translation with a highest context score as the translated tag for the input tag; (see Noh, [page1 col2 ¶3] “the coherence score of a translation candidate is computed using word co-occurrence statistics. A translation candidate of a query word is assigned with a high coherence score when it co-occurs frequently with the translations of other query words”; [page2 col1 ¶1] “in both tag translation and query translation is to select the most probable translation candidate of each tag or query word. This is often called translation selection”).
Noh does not explicitly teach obtaining a set of target language words expressed in a target language, retrieving, from an image database, relevant digital images that are related to the set of target language words; wherein the co-occurrence data structure describes a co-occurrence of a target language word from the set of target language words and a source language word; determining a translated tag from the plurality of candidate translations based on the co-occurrence data structure; modifying a digital file representing the digital input image to add the translated tag to the digital file representing the digital input image; and servicing an image search query based on the translated tag.
However, Chester discloses search engine to search against images corresponding to visual words and teaches
obtaining a set of target language words expressed in a target language, (see Chester, [0068] “suggesting one or more possible language translations of the image search query 652 such as identifying a translation from the given spoken language to the target spoken language… the translation suggestions 657 may include a listing prioritized according to how closely the target language term corresponds to the visual word. For example, the listing may be composed of a primary translation suggestion and one or more secondary translation suggestions”). 
retrieving, from an image database, relevant digital images that are related to the set of target language words; (see Chester, [0009] “retrieving a set of images identified as responsive to an image search query from a user based on language translation using search results and user interaction data”; [0053] “for language translation based image search using… receives an input from the user using the input device 216 for a search query for a collection of images 254. The input identifies one or more search terms in a given spoken language of a plurality of spoken languages for initiating an image search associated with a target spoken language of the plurality of spoken languages…to receive a listing of images responsive to the text-based search query… receives the user input for the search query for a collection of images” - 254 collection if images is a database according to Fig. 2). 
modifying a digital file representing the digital input image to add the translated tag to the digital file representing the digital input image; and (see Chester, [0044] “The tagging can serve as an indication of the mapping between a language term and a corresponding visual word”; [0038] “configured to determine the visual-word-language-mapping data 242 by associating each of the visual words to images”; [page18 col2 lines6-10] “providing a plurality of translation suggestions identifying a translation from the given spoken language to the target spoken language, the plurality of translation suggestions indicating language words in the target spoken language that are respectively associated with one of the one or more visual words” – target language is associated with visual word and there is also a mapping related to visual words with images). 
servicing an image search query based on the translated tag (see Chester, [0024] “to identify a set of visual words that captures the semantic space of all things which could be the target of a query, and then maps those visual words to spoken language words… The convolutional neural network can mark (or tag) images with the corresponding language such that the disclosed system can readily identify those images that correspond to a given search term label in a given spoken language”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of target language words along with retrieving information based on the target language words to add the translated tag in order to search images as being disclosed and taught by Chester, in the system taught by Noh to yield the predictable results of saving data storage space and reduce network usage (see Moore, [0026] “The proposed solution further provides improvements to the functioning of the computer itself because it saves data storage space and reduces network usage. Specifically, the computer hosting the collection of images to be searched is not required to maintain in data storage or repeatedly share over a network with the convolutional neural network classification information based on the trained images to be searched because the convolutional neural network, once trained, is configured to predict which features of the images in the collection of images correlated to a language term corresponding to those features without this information”). 
The proposed combination of Noh and Chester does not explicitly teach wherein the co-occurrence data structure describes a co-occurrence of a target language word from the set of target language words and a source language word; determining a translated tag from the plurality of candidate translations based on the co-occurrence data structure.
However, Moore discloses phrase translation relationships and also teaches
wherein the co-occurrence data structure describes a co-occurrence of a target language word from the set of target language words and a source language word (see Moore, [0076] “that computes word association scores for individual word pairs and multi-word pairs previously described, except that multi-words are broken down into their constituent single words before word association scores are  computed. In other words, the degree of association between a word (Ws) in the source language sentence and a word (Wt) in the target language sentence is computed in terms of the frequencies with which Ws occurs in sentences of the source language (S) part of the corpus and Wt occurs in sentences of the target language (T) part of the corpus, compared to the frequency with which Ws and Wt co-occur in aligned sentences of the corpus”).
determining best phrase translations based on the co-occurrence data structure (see Moore, [0076] “that computes word association scores for individual word pairs and multi-word pairs previously described, except that multi-words are broken down into their constituent single words before word association scores are  computed. In other words, the degree of association between a word (Ws) in the source language sentence and a word (Wt) in the target language sentence is computed in terms of the frequencies with which Ws occurs in sentences of the source language (S) part of the corpus and Wt occurs in sentences of the target language (T) part of the corpus, compared to the frequency with which Ws and Wt co-occur in aligned sentences of the corpus”; [0124] “Therefore, model 408 iterates on steps 754 and 756 until the best phrase translations remain the same, or stabilize”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of co-occurrence data structure as being disclosed and taught by Moore, in the system taught by the proposed combination of Noh and Chester to yield the predictable results of efficiently maintain the safety, integrity, security and confidentiality of the data (see Moore, [0121] “Model 406 thus produces a new set of most likely translations which take into account the effect of translations across the entire corpus. This is indicated by block 711. This set of most likely translations is provided to model 408”).

Regarding claim 12, Noh teaches
generating a co-occurrence data structure for a target language (see Noh, [page1 col2 ¶3 “A cross-language image retrieval system can translate either the attached annotations or the queries… A translation candidate of a query word is assigned with a high coherence score when it co-occurs frequently with the translations of other query words”) based on the relevant digital images, (see Noh, [page1 col2 ¶2 “even when a relevant image annotated with one language is found, the images that are more relevant can be retrieved with other languages”) annotations in the relevant digital images; (see Noh, [page1 col2 ¶2 “even when a relevant image annotated with one language is found, the images that are more relevant can be retrieved with other languages”).
receiving an input tag for a digital input image in a source language, (see Noh, [page1 col1 ¶5] “Most of them are pictures and video clips uploaded by users of the services. Some websites such as Flickr, YouTube and Picasa encourage their users to upload and share their multimedia contents through folksonomy tagging systems”; [page2 col2 ¶2 “Many images are uploaded only with tags and titles, and few have other text annotations”) wherein the digital input image has a plurality of tags in the source language including the input tag; (see Noh, [page7 col2 lines5-6] “some images are more richly expressed with the tags in the source language”).  
obtaining a plurality of candidate translations in the target language for the input tag; (see Noh, [page4 col1 ¶1 “two English tag words “wood, desk” are attached to an object. Both words have more than one sense. Suppose that an English-German dictionary look-up shows two candidates for “wood” (Holz - wooden material, Wald - forest), and three candidates for “desk” (Schalter - as a counter, Schreibtisch - a place for reading and writing, Tisch - a table). If one source tag is translated into one target tag, there are six candidates: “Holz, Schalter”, “Holz, Schreibtisch”, “Holz, Tisch”, “Wald, Schalter”, “Wald, Schreibtisch” and “Wald, Tisch”.”).
determining a translated tag from the plurality of candidate translations based on tag networks, wherein the determining comprises: (see Noh, [page4 col1 ¶2 “By comparing the tag network of “wood, desk” one by one with tag networks of all six candidates, the most probable translation is chosen by picking up the most similar network”). 
for each candidate translation in the plurality of candidate translations, determining a context score based on co-occurrences of the candidate translation and words in the plurality of tags of the digital input image other than the input tag, and (see Noh, [page1 col2 ¶3] “the coherence score of a translation candidate is computed using word co-occurrence statistics. A translation candidate of a query word is assigned with a high coherence score when it co-occurs frequently with the translations of other query words”).
selecting a first candidate translation with a highest context score as the translated tag for the input tag; (see Noh, [page1 col2 ¶3] “the coherence score of a translation candidate is computed using word co-occurrence statistics. A translation candidate of a query word is assigned with a high coherence score when it co-occurs frequently with the translations of other query words”; [page2 col1 ¶1] “in both tag translation and query translation is to select the most probable translation candidate of each tag or query word. This is often called translation selection”).
Noh does not explicitly teach A system comprising: a processing device; and a non-transitory computer-readable medium communicatively coupled to the processing device, wherein the processing device is configured to execute program code stored in the non-transitory computer-readable medium and thereby perform operations comprising: obtaining a set of target language words expressed in a target language, retrieving, from an image database, relevant digital images that are related to the set of target language words; wherein the co-occurrence data structure describes a co-occurrence of a target language word from the set of target language words and a source language word; determining a translated tag from the plurality of candidate translations based on the co-occurrence data structure; modifying a digital file representing the digital input image to add the translated tag to the digital file representing the digital input image; and servicing an image search query based on the translated tag.
However, Chester discloses search engine to search against images corresponding to visual words and teaches
A system comprising: a processing device; and a non-transitory computer-readable medium communicatively coupled to the processing device, wherein the processing device is configured to execute program code stored in the non-transitory computer-readable medium and thereby perform operations comprising: (see Chester, [0007] “(see Chester, [0007] “a system is provided including one or more processors  and a computer-readable storage medium coupled to the one or more processors, the computer-readable storage medium including instructions that, when executed by the one or more processors, cause the one or more processors to”).
obtaining a set of target language words expressed in a target language, (see Chester, [0068] “suggesting one or more possible language translations of the image search query 652 such as identifying a translation from the given spoken language to the target spoken language… the translation suggestions 657 may include a listing prioritized according to how closely the target language term corresponds to the visual word. For example, the listing may be composed of a primary translation suggestion and one or more secondary translation suggestions”). 
retrieving, from an image database, relevant digital images that are related to the set of target language words; (see Chester, [0009] “retrieving a set of images identified as responsive to an image search query from a user based on language translation using search results and user interaction data”; [0053] “for language translation based image search using… receives an input from the user using the input device 216 for a search query for a collection of images 254. The input identifies one or more search terms in a given spoken language of a plurality of spoken languages for initiating an image search associated with a target spoken language of the plurality of spoken languages…to receive a listing of images responsive to the text-based search query… receives the user input for the search query for a collection of images” - 254 collection if images is a database according to Fig. 2). 
modifying a digital file representing the digital input image to add the translated tag to the digital file representing the digital input image; and (see Chester, [0044] “The tagging can serve as an indication of the mapping between a language term and a corresponding visual word”; [0038] “configured to determine the visual-word-language-mapping data 242 by associating each of the visual words to images”; [page18 col2 lines6-10] “providing a plurality of translation suggestions identifying a translation from the given spoken language to the target spoken language, the plurality of translation suggestions indicating language words in the target spoken language that are respectively associated with one of the one or more visual words” – target language is associated with visual word and there is also a mapping related to visual words with images). 
servicing an image search query based on the translated tag (see Chester, [0024] “to identify a set of visual words that captures the semantic space of all things which could be the target of a query, and then maps those visual words to spoken language words… The convolutional neural network can mark (or tag) images with the corresponding language such that the disclosed system can readily identify those images that correspond to a given search term label in a given spoken language”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of target language words along with retrieving information based on the target language words to add the translated tag in order to search images as being disclosed and taught by Chester, in the system taught by Noh to yield the predictable results of saving data storage space and reduce network usage (see Moore, [0026] “The proposed solution further provides improvements to the functioning of the computer itself because it saves data storage space and reduces network usage. Specifically, the computer hosting the collection of images to be searched is not required to maintain in data storage or repeatedly share over a network with the convolutional neural network classification information based on the trained images to be searched because the convolutional neural network, once trained, is configured to predict which features of the images in the collection of images correlated to a language term corresponding to those features without this information”). 
The proposed combination of Noh and Chester does not explicitly teach wherein the co-occurrence data structure describes a co-occurrence of a target language word from the set of target language words and a source language word; determining a translated tag from the plurality of candidate translations based on the co-occurrence data structure.
However, Moore discloses phrase translation relationships and also teaches
wherein the co-occurrence data structure describes a co-occurrence of a target language word from the set of target language words and a source language word (see Moore, [0076] “that computes word association scores for individual word pairs and multi-word pairs previously described, except that multi-words are broken down into their constituent single words before word association scores are  computed. In other words, the degree of association between a word (Ws) in the source language sentence and a word (Wt) in the target language sentence is computed in terms of the frequencies with which Ws occurs in sentences of the source language (S) part of the corpus and Wt occurs in sentences of the target language (T) part of the corpus, compared to the frequency with which Ws and Wt co-occur in aligned sentences of the corpus”).
determining best phrase translations based on the co-occurrence data structure (see Moore, [0076] “that computes word association scores for individual word pairs and multi-word pairs previously described, except that multi-words are broken down into their constituent single words before word association scores are  computed. In other words, the degree of association between a word (Ws) in the source language sentence and a word (Wt) in the target language sentence is computed in terms of the frequencies with which Ws occurs in sentences of the source language (S) part of the corpus and Wt occurs in sentences of the target language (T) part of the corpus, compared to the frequency with which Ws and Wt co-occur in aligned sentences of the corpus”; [0124] “Therefore, model 408 iterates on steps 754 and 756 until the best phrase translations remain the same, or stabilize”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of co-occurrence data structure as being disclosed and taught by Moore, in the system taught by the proposed combination of Noh and Chester to yield the predictable results of efficiently maintain the safety, integrity, security and confidentiality of the data (see Moore, [0121] “Model 406 thus produces a new set of most likely translations which take into account the effect of translations across the entire corpus. This is indicated by block 711. This set of most likely translations is provided to model 408”).

Regarding claim 16, Noh teaches
generating a co-occurrence data structure for the target language (see Noh, [page1 col2 ¶3 “A cross-language image retrieval system can translate either the attached annotations or the queries… A translation candidate of a query word is assigned with a high coherence score when it co-occurs frequently with the translations of other query words”) based on the relevant digital images, (see Noh, [page1 col2 ¶2 “even when a relevant image annotated with one language is found, the images that are more relevant can be retrieved with other languages”) annotations associated with the relevant digital images; (see Noh, [page1 col2 ¶2 “even when a relevant image annotated with one language is found, the images that are more relevant can be retrieved with other languages”).
receiving an input tag for a digital input image in a source language, (see Noh, [page1 col1 ¶5] “Most of them are pictures and video clips uploaded by users of the services. Some websites such as Flickr, YouTube and Picasa encourage their users to upload and share their multimedia contents through folksonomy tagging systems”; [page2 col2 ¶2 “Many images are uploaded only with tags and titles, and few have other text annotations”) wherein the digital input image has a plurality of tags in the source language including the input tag; (see Noh, [page7 col2 lines5-6] “some images are more richly expressed with the tags in the source language”).  
generating a plurality of candidate translations in a target language for the input tag; (see Noh, [page4 col1 ¶1 “two English tag words “wood, desk” are attached to an object. Both words have more than one sense. Suppose that an English-German dictionary look-up shows two candidates for “wood” (Holz - wooden material, Wald - forest), and three candidates for “desk” (Schalter - as a counter, Schreibtisch - a place for reading and writing, Tisch - a table). If one source tag is translated into one target tag, there are six candidates: “Holz, Schalter”, “Holz, Schreibtisch”, “Holz, Tisch”, “Wald, Schalter”, “Wald, Schreibtisch” and “Wald, Tisch”.”).
determining a translated tag from the plurality of candidate translations based on the plurality of tags of the digital input image in the source language, wherein the determining comprises: (see Noh, [page4 col1 ¶2 “By comparing the tag network of “wood, desk” one by one with tag networks of all six candidates, the most probable translation is chosen by picking up the most similar network”). 
for each candidate translation in the plurality of candidate translations, determining a context score based on co-occurrences of the candidate translation and words in the plurality of tags of the digital input image other than the input tag, and (see Noh, [page1 col2 ¶3] “the coherence score of a translation candidate is computed using word co-occurrence statistics. A translation candidate of a query word is assigned with a high coherence score when it co-occurs frequently with the translations of other query words”).
selecting a first candidate translation with a highest context score as the translated tag for the input tag; and (see Noh, [page1 col2 ¶3] “the coherence score of a translation candidate is computed using word co-occurrence statistics. A translation candidate of a query word is assigned with a high coherence score when it co-occurs frequently with the translations of other query words”; [page2 col1 ¶1] “in both tag translation and query translation is to select the most probable translation candidate of each tag or query word. This is often called translation selection”).
Noh does not explicitly teach A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising: obtaining a set of target language words expressed in a target language, retrieving, from an image database, relevant digital images that are related to the set of target language words; wherein the co-occurrence data structure describes a co-occurrence of a target language word from the set of target language words and a source language word; modifying a digital file representing the digital input image to add the translated tag to the digital file representing the digital input image; and servicing an image search query based on the translated tag.
However, Chester discloses search engine to search against images corresponding to visual words and teaches
A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising: (see Chester, [0007] “(see Chester, [0007] “a system is provided including one or more processors  and a computer-readable storage medium coupled to the one or more processors, the computer-readable storage medium including instructions that, when executed by the one or more processors, cause the one or more processors to”).
obtaining a set of target language words expressed in a target language, (see Chester, [0068] “suggesting one or more possible language translations of the image search query 652 such as identifying a translation from the given spoken language to the target spoken language… the translation suggestions 657 may include a listing prioritized according to how closely the target language term corresponds to the visual word. For example, the listing may be composed of a primary translation suggestion and one or more secondary translation suggestions”). 
retrieving, from an image database, relevant digital images that are related to the set of target language words, (see Chester, [0009] “retrieving a set of images identified as responsive to an image search query from a user based on language translation using search results and user interaction data”; [0053] “for language translation based image search using… receives an input from the user using the input device 216 for a search query for a collection of images 254. The input identifies one or more search terms in a given spoken language of a plurality of spoken languages for initiating an image search associated with a target spoken language of the plurality of spoken languages…to receive a listing of images responsive to the text-based search query… receives the user input for the search query for a collection of images” - 254 collection if images is a database according to Fig. 2). 
modifying a digital file representing the digital input image to add the translated tag to the digital file representing the digital input image; and (see Chester, [0044] “The tagging can serve as an indication of the mapping between a language term and a corresponding visual word”; [0038] “configured to determine the visual-word-language-mapping data 242 by associating each of the visual words to images”; [page18 col2 lines6-10] “providing a plurality of translation suggestions identifying a translation from the given spoken language to the target spoken language, the plurality of translation suggestions indicating language words in the target spoken language that are respectively associated with one of the one or more visual words” – target language is associated with visual word and there is also a mapping related to visual words with images). 
servicing an image search query based on the translated tag (see Chester, [0024] “to identify a set of visual words that captures the semantic space of all things which could be the target of a query, and then maps those visual words to spoken language words… The convolutional neural network can mark (or tag) images with the corresponding language such that the disclosed system can readily identify those images that correspond to a given search term label in a given spoken language”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of target language words along with retrieving information based on the target language words to add the translated tag in order to search images as being disclosed and taught by Chester, in the system taught by Noh to yield the predictable results of saving data storage space and reduce network usage (see Moore, [0026] “The proposed solution further provides improvements to the functioning of the computer itself because it saves data storage space and reduces network usage. Specifically, the computer hosting the collection of images to be searched is not required to maintain in data storage or repeatedly share over a network with the convolutional neural network classification information based on the trained images to be searched because the convolutional neural network, once trained, is configured to predict which features of the images in the collection of images correlated to a language term corresponding to those features without this information”). 
The proposed combination of Noh and Chester does not explicitly teach wherein the co-occurrence data structure describes a co-occurrence of a target language word from the set of target language words and a source language word.
However, Moore discloses phrase translation relationships and also teaches
wherein the co-occurrence data structure describes a co-occurrence of a target language word from the set of target language words and a source language word (see Moore, [0076] “that computes word association scores for individual word pairs and multi-word pairs previously described, except that multi-words are broken down into their constituent single words before word association scores are  computed. In other words, the degree of association between a word (Ws) in the source language sentence and a word (Wt) in the target language sentence is computed in terms of the frequencies with which Ws occurs in sentences of the source language (S) part of the corpus and Wt occurs in sentences of the target language (T) part of the corpus, compared to the frequency with which Ws and Wt co-occur in aligned sentences of the corpus”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of co-occurrence data structure as being disclosed and taught by Moore, in the system taught by the proposed combination of Noh and Chester to yield the predictable results of efficiently maintain the safety, integrity, security and confidentiality of the data (see Moore, [0121] “Model 406 thus produces a new set of most likely translations which take into account the effect of translations across the entire corpus. This is indicated by block 711. This set of most likely translations is provided to model 408”).

Regarding claim 6, the proposed combination of Noh, Chester and Moore teaches
wherein the context score of the candidate translation is further determined based on (see Noh, [page1 col2 ¶3] “the coherence score of a translation candidate is computed using word co-occurrence statistics. A translation candidate of a query word is assigned with a high coherence score when it co-occurs frequently with the translations of other query words”) a confidence score associated with the candidate translation (see Moore, [0086] “This generates a consistent set of log-likelihood-ratio scores to use as a confidence measure for the phrase translation pairs 410”; [claim 31] “to convert the modified score into a desired confidence metric indicative of a confidence level associated with the candidate phrase as a translation of the source language phrase”). The motivation for the proposed combination is maintained. 
Claim 20 incorporates substantively all the limitations of claim 6 in computer-readable medium form and is rejected under the same rationale.

Regarding claim 15, the proposed combination of Noh, Chester and Moore teaches
wherein the digital input image has a plurality of tags in the source language including the input tag, and (see Noh, [page4 col1 ¶1 “two English tag words “wood, desk” are attached to an object”) wherein determining a translated tag from the plurality of candidate translations (see Noh, [page4 col1 ¶2 “By comparing the tag network of “wood, desk” one by one with tag networks of all six candidates, the most probable translation is chosen by picking up the most similar network”) based on the co-occurrence data structure comprises: (see Moore, [0076] “that computes word association scores for individual word pairs and multi-word pairs previously described, except that multi-words are broken down into their constituent single words before word association scores are  computed. In other words, the degree of association between a word (Ws) in the source language sentence and a word (Wt) in the target language sentence is computed in terms of the frequencies with which Ws occurs in sentences of the source language (S) part of the corpus and Wt occurs in sentences of the target language (T) part of the corpus, compared to the frequency with which Ws and Wt co-occur in aligned sentences of the corpus”; [0124] “Therefore, model 408 iterates on steps 754 and 756 until the best phrase translations remain the same, or stabilize”). 
for each of the candidate translations, determining a context score based on co- occurrences of the candidate translation and words in the plurality of tags of the digital input image other than the input tag; and (see Noh, [page1 col2 ¶3] “the coherence score of a translation candidate is computed using word co-occurrence statistics. A translation candidate of a query word is assigned with a high coherence score when it co-occurs frequently with the translations of other query words”). 
selecting the candidate translation with a highest context score as the translated tag for the input tag (see Noh, [page1 col2 ¶3] “the coherence score of a translation candidate is computed using word co-occurrence statistics. A translation candidate of a query word is assigned with a high coherence score when it co-occurs frequently with the translations of other query words”; [page2 col1 ¶1] “in both tag translation and query translation is to select the most probable translation candidate of each tag or query word. This is often called translation selection”). The motivation for the proposed combination is maintained.
Claim 19 incorporates substantively all the limitations of claim 15 in a computer-readable medium form and is rejected under the same rationale.

Claims 2-3, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noh, Chester and Moore in view of Hewavitharana et al. (US 2018/0075508 A1, hereinafter “Hewavitharana”).

Regarding claim 2, the proposed combination of Noh, Chester and Moore teaches
wherein the co-occurrence of the target language word and the source language word is determined as (see Moore, [0076] “that computes word association scores for individual word pairs and multi-word pairs previously described, except that multi-words are broken down into their constituent single words before word association scores are  computed. In other words, the degree of association between a word (Ws) in the source language sentence and a word (Wt) in the target language sentence is computed in terms of the frequencies with which Ws occurs in sentences of the source language (S) part of the corpus and Wt occurs in sentences of the target language (T) part of the corpus, compared to the frequency with which Ws and Wt co-occur in aligned sentences of the corpus”).
The proposed combination of Noh, Chester and Moore does not explicitly teach a number of relevant images related to the target language word and associated with the source language word.
 However, Hewavitharana discloses translating listing from a first language to a second language and also teaches
a number of relevant images related to the target language word and associated with the source language word (see Hewavitharana, [0014] “the Listing Engine translates a first listing from a first language to a second language. The first listing includes at least one image of a first item… The Listing Engine provides as input to an encoded neural network model a translated first listing and a second listing in the second language. The second listing includes at least one image of a second item… The Listing Engine obtains from the encoded neural network model a first feature vector for the translated first listing and a second feature vector for the second listing. The first and the second feature vectors both include at least one type of image signature feature and at least one type of listing text-based feature”; [0053] “the Listing Engine 150 inputs image portions into an encoded neural network model. For each pairing of listings, image portions are input into a first encoded neural network model. For example, in reference to the particular listing pair, an image portion(s) from the first listing and an image portion(s) from the second listing is input into the first encoded neural network model. The first encoded neural network model returns as first output a first similarity score. The first similarity score is representative of a degree of similarity between the various input image portions of the first and second listing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of determining images based on association between target and source language words as being disclosed and taught by Hewavitharana, in the system taught by the proposed combination of Noh, Chester and Moore to yield the predictable results of increasing efficiency in identifying listing pairs for training data based on similarities identified (see Hewavitharana, [0054] “the Listing Engine 150 determines if the first similarity score satisfies a first threshold score. If the first threshold score is satisfied, the Listing Engine 150 executes operation 520. As such, the Listing Engine 150 performs a first similarity pass between the first and second listing so as to increase the efficiency in identifying listings pairs for training data”). 
Claim 13 incorporates substantively all the limitations of claim 2 in a system form and is rejected under the same rationale.

Regarding claim 3, the proposed combination of Noh, Chester and Moore teaches
wherein the co-occurrence of the target language word and the source language word is determined by: (see Moore, [0076] “that computes word association scores for individual word pairs and multi-word pairs previously described, except that multi-words are broken down into their constituent single words before word association scores are  computed. In other words, the degree of association between a word (Ws) in the source language sentence and a word (Wt) in the target language sentence is computed in terms of the frequencies with which Ws occurs in sentences of the source language (S) part of the corpus and Wt occurs in sentences of the target language (T) part of the corpus, compared to the frequency with which Ws and Wt co-occur in aligned sentences of the corpus”).
to identify a set of relevant images (see Noh, [page1 col2 ¶2 “even when a relevant image annotated with one language is found, the images that are more relevant can be retrieved with other languages”).
of the set of relevant images, (see Noh, [page1 col2 ¶2 “even when a relevant image annotated with one language is found, the images that are more relevant can be retrieved with other languages”). 
determining the co-occurrence of the target language word and the source language word (see Moore, [0076] “that computes word association scores for individual word pairs and multi-word pairs previously described, except that multi-words are broken down into their constituent single words before word association scores are  computed. In other words, the degree of association between a word (Ws) in the source language sentence and a word (Wt) in the target language sentence is computed in terms of the frequencies with which Ws occurs in sentences of the source language (S) part of the corpus and Wt occurs in sentences of the target language (T) part of the corpus, compared to the frequency with which Ws and Wt co-occur in aligned sentences of the corpus”) as a number of images in the set of relevant images (see Noh, [page1 col2 ¶2 “even when a relevant image annotated with one language is found, the images that are more relevant can be retrieved with other languages”).
The proposed combination of Noh, Chester and Moore does not explicitly teach querying an image data store to identify a set of relevant images that are related to the target language word; determining source language tags of the set of relevant images, the source language tags comprising a source language word; and; a number of images in the set of relevant images that have source language tags containing the source language word. 
However, Hewavitharana discloses translating listing from a first language to a second language and also teaches
querying an image data store to access images (see Hewavitharana, [0024] “the databases 126 are storage devices that store information to be posted (e.g., publications or listings) to the publication system 120. The databases 126 may also store digital item information in accordance with example embodiments, such as a plurality of listings in various languages. Each listing may have one or more images”; [0027] “the Listing Engine 150 may access the listings from the databases 126”) that are related to the target language word; (see Hewavitharana, [0014] “The second listing includes at least one image of a second item”; [0052] “accesses… a second plurality of listings in a target language”).
determining source language tags to determine images the source language tags comprising a source language word; and (see Hewavitharana, [0014] “The first listing includes at least one image of a first item”; [0052] “accesses a first plurality of listings in a source language”).
determining images that have the source language tags containing the source language word (see Hewavitharana, [0014] “The first listing includes at least one image of a first item”; [0052] “accesses a first plurality of listings in a source language”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of determining images based on association between target and source language words as being disclosed and taught by Hewavitharana, in the system taught by the proposed combination of Noh, Chester and Moore to yield the predictable results of increasing efficiency in identifying listing pairs for training data based on similarities identified (see Hewavitharana, [0054] “the Listing Engine 150 determines if the first similarity score satisfies a first threshold score. If the first threshold score is satisfied, the Listing Engine 150 executes operation 520. As such, the Listing Engine 150 performs a first similarity pass between the first and second listing so as to increase the efficiency in identifying listings pairs for training data”).
Claims 14 and 18 incorporate substantively all the limitations of claim 3 in a system and computer-readable medium form and are rejected under the same rationale.

Claims 5, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noh, Chester and Moore in view of Li et al. (US 10,242,034 A1, hereinafter “Li”).

Regarding claim 5, the proposed combination of Noh, Chester and Moore teaches
wherein the context score of the candidate translation is further determined based on (see Noh, [page1 col2 ¶3] “the coherence score of a translation candidate is computed using word co-occurrence statistics. A translation candidate of a query word is assigned with a high coherence score when it co-occurs frequently with the translations of other query words”).
The proposed combination of Noh, Chester and Moore does not explicitly teach confidence scores associated with the plurality of tags of the input image other than the input tag.
However, Li discloses determining related digital images and also teaches
	confidence scores associated with the plurality of tags of the digital input image other than the input tag (see Li, [col20 lines39-47] “the confidence score could be a confidence score for one tag that identifies a confidence that the tag is correct, or a confidence score for a combination of tags that identifies a confidence that the combination of tags are correct. For instance, a confidence score that an individual is included within one or more images may be high, but the confidence for the individual is attending a particular event or is at a particular location may be low” – Here the confidence score does not include the inputted tag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of confidence scores associated with tags and tags being input as single or multiple words as being disclosed and taught by Li, in the system taught by the proposed combination of Noh, Chester and Moore to yield the predictable results of effectively determining images related to each other and of interest to a user (see Li, [col1 line59 – col2 line3] “The following detailed description is directed to technologies for the intelligent selection of images to create image narratives. As discussed above, while users can take, acquire, and store a large number of digital images, accessing these images at later points in times has proven difficult… the user may select an image narrative that includes images of the user that were programmatically determined to be of interest to the user. As used herein image narrative" may refer to a collection of digital images determined to be related to each other and of interest to a user”).

Regarding claim 7, the proposed combination of Noh, Chester and Moore teaches
and wherein the plurality of candidate translations are generated based on a dictionary (see Noh, [page6 col1 ¶6 “where n is the number of candidates listed in the dictionary for the translation of x”).
The proposed combination of Noh, Chester and Moore does not explicitly teach wherein the input tag comprises a single word.
However, Li discloses determining related digital images and also teaches
wherein the input tag comprises a single word (see Li, [col2 lines38-40] “a user may specify one or more keywords (e.g., tags) that may be used to generate an image narrative” - one keyword is interpreted as single-word tag). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of confidence scores associated with tags and tags being input as single or multiple words as being disclosed and taught by Li, in the system taught by the proposed combination of Noh, Chester and Moore to yield the predictable results of effectively determining images related to each other and of interest to a user (see Li, [col1 line59 – col2 line3] “The following detailed description is directed to technologies for the intelligent selection of images to create image narratives. As discussed above, while users can take, acquire, and store a large number of digital images, accessing these images at later points in times has proven difficult… the user may select an image narrative that includes images of the user that were programmatically determined to be of interest to the user. As used herein, "image narrative" may refer to a collection of digital images determined to be related to each other and of interest to a user”).

Regarding claim 8, the proposed combination of Noh, Chester and Moore teaches
wherein generating the plurality of candidate translations in the target language for the input tag is performed in response to determining that the input tag is a single-word tag and based on a dictionary (see Noh, [page6 col1 ¶6 “where n is the number of candidates listed in the dictionary for the translation of x”).
The proposed combination of Noh, Chester and Moore does not explicitly teach further comprising determining that the input tag is a single-word tag.
However, Li discloses determining related digital images and also teaches
further comprising determining that the input tag is a single- word tag, (see Li, [col2 lines38-40] “a user may specify one or more keywords (e.g., tags) that may be used to generate an image narrative” – one keyword is interpreted as single-word tag). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of confidence scores associated with tags and tags being input as single or multiple words as being disclosed and taught by Li, in the system taught by the proposed combination of Noh, Chester and Moore to yield the predictable results of effectively determining images related to each other and of interest to a user (see Li, [col1 line59 – col2 line3] “The following detailed description is directed to technologies for the intelligent selection of images to create image narratives. As discussed above, while users can take, acquire, and store a large number of digital images, accessing these images at later points in times has proven difficult… the user may select an image narrative that includes images of the user that were programmatically determined to be of interest to the user. As used herein, "image narrative" may refer to a collection of digital images determined to be related to each other and of interest to a user”).

Regarding claim 10, the proposed combination of Noh, Chester and Moore teaches
and responsive to determining that the input tag is a multi-word tag, determining a translated tag for the input tag via a multi-word translation application (see Noh, [page4 col1 ¶1] “For example, two English tag words “wood, desk” are attached to an object. Both words have more than one sense. Suppose that an English-German dictionary look-up shows two candidates for “wood” (Holz - wooden material, Wald - forest), and three candidates for “desk” (Schalter - as a counter, Schreibtisch - a place for reading and writing, Tisch - a table). If one source tag is translated into one target tag, there are six candidates: “Holz, Schalter”, “Holz, Schreibtisch”, “Holz, Tisch”, “Wald, Schalter”, “Wald, Schreibtisch” and “Wald, Tisch”; [page4 col2 ¶2] “Kernel methods are popular in the machine learning community with numerous applications in data mining”). 
The proposed combination of Noh, Chester and Moore does not explicitly teach determining that the input tag is a multi-word tag. 
	However, Li discloses determining related digital images and also teaches
determining that the input tag is a multi-word tag; and (see Li, [col2 lines38-40] “a user may specify one or more keywords (e.g., tags) that may be used to generate an image narrative” – more keywords are interpreted as multi-word tag). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of confidence scores associated with tags and tags being input as single or multiple words as being disclosed and taught by Li, in the system taught by the proposed combination of Noh, Chester and Moore to yield the predictable results of effectively determining images related to each other and of interest to a user (see Li, [col1 line59 – col2 line3] “The following detailed description is directed to technologies for the intelligent selection of images to create image narratives. As discussed above, while users can take, acquire, and store a large number of digital images, accessing these images at later points in times has proven difficult… the user may select an image narrative that includes images of the user that were programmatically determined to be of interest to the user. As used herein, "image narrative" may refer to a collection of digital images determined to be related to each other and of interest to a user”).

Regarding claim 11, the proposed combination of Noh, Moore and Li teaches
wherein the multi-word translation application comprises a machine learning model trained to translate a multi-word tag from the source language to the target language (see Noh, [page4 col1 ¶1] “For example, two English tag words “wood, desk” are attached to an object. Both words have more than one sense. Suppose that an English-German dictionary look-up shows two candidates for “wood” (Holz - wooden material, Wald - forest), and three candidates for “desk” (Schalter - as a counter, Schreibtisch - a place for reading and writing, Tisch - a table). If one source tag is translated into one target tag, there are six candidates: “Holz, Schalter”, “Holz, Schreibtisch”, “Holz, Tisch”, “Wald, Schalter”, “Wald, Schreibtisch” and “Wald, Tisch”; [page4 col2 ¶2] “Kernel methods are popular in the machine learning community with numerous applications in data mining”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Noh, Chester, Moore and Li in view of Qian et al. (US 2009/0210214 A1, hereinafter “Qian”). 

Regarding claim 9, the proposed combination of Noh, Chester, Moore and Li teaches
determining no candidate translations in the target language are generated for the input tag based on the dictionary; and (see Noh, [page6 col1 ¶1] “The selection of “none of the above” is also an option for the translator to indicate that none of the candidates are proper for the given tag… If a dictionary contains the translation candidates only for common nouns the translator marks it with “none of the above””). 
responsive to determining that no candidate translations are generated based on the dictionary, (see Noh, [page6 col1 ¶1] “The selection of “none of the above” is also an option for the translator to indicate that none of the candidates are proper for the given tag… If a dictionary contains the translation candidates only for common nouns the translator marks it with “none of the above””).
The proposed combination of Noh, Chester, Moore and Li does not explicitly teach responsive to determining that no candidate translations are generated based on the dictionary, generating a translated tag in the target language for the input tag using a backup translation application. 
However, Qian discloses receiving translations and also discloses
if the translations cannot be determined by dictionary generating a translated tag in the target language for the input tag using a backup translation application (see Qian, [0022] “if the local translation model (e.g., translation model 209) cannot perform a particular translation ( e.g., a dictionary of the translation model 209 does not include a particular word or phrase, or the translation model 209 does not include the appropriate language model), then the universal language input method editor 206 uses the translation server 212”; [0023] “for translating input into an application interface as the input is detected. For convenience, translation of input into an application interface as the input is detected will be described with respect to a system that performs the translation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of utilizing translation applications as being disclosed and taught by Qian, in the system taught by the proposed combination of Noh, Chester, Moore and Li to yield the predictable results of automatically providing one or more translations of the input (see Qian, [0014] “the user provides input to be translated 125 in user input area 120. A universal language input method editor can detect the input and automatically provide one or more translations of the input”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156